IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JOHN DERAFFELE,                               : No. 126 MM 2021
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HONORABLE HUGH JONES,                         :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.